Citation Nr: 1825129	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-32 871	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for joint pain as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




	INTRODUCTION

The Veteran served on active duty from July 1990 to September 1991, including service in Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center, in Washington, D.C., which, in relevant part, granted service connection for joint pain as due to an undiagnosed illness, and assigned an initial 10 percent disability rating, effect January 22, 2004. 

In September 2015 correspondence, the Veteran's representative indicated that she wished to cancel her request for a Board hearing on the issue on appeal.  See 38 C.F.R. § 20.704(e) (2017).

Review of the record reflects that in February 2017, the Veteran perfected an appeal as to the issues of entitlement to earlier effective dates for the assignment of 50 percent and 100 percent ratings for posttraumatic stress disorder, and for the award of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.  While the Agency of Original Jurisdiction (AOJ) certified these issues to the Board in July 2017, the record reflects that the Veteran is awaiting a Board hearing that she had requested in her February 2017 VA Form 9.  Additionally, it appears that the Veteran perfected an appeal as to the issues of entitlement to higher disability ratings for irritable bowel syndrome and dizziness via a September 2014 VA Form 9.  These issues, however, have not been certified to the Board, and the Veteran appears to have requested a Board hearing on these issues in the September 2014 VA Form 9.  As further AOJ action appears to be necessary with respect to these other claims, the Board will defer consideration of these issues at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran has had several joints that have been identified as presenting pain as due to undiagnosed illness, including her lumbar spine, cervical spine, knees, elbows, and wrists.  The severity of her lumbar spine and knees were evaluated via an August 2014 VA examination; and her neck, elbows, and wrists were last evaluated via VA examination in September 2010.  Since the prior examinations, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which it held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  

Further, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court recently held that in addressing the nature of any flare-ups examiners must address the frequency, duration, characteristics, severity, and functional loss due to the flare-up.  In light of the foregoing and the fact that the prior VA examinations did not fully satisfy the requirements of Correia, Sharp, and 38 C.F.R. § 4.59, remand is required in order to afford the Veteran a new VA examination before a decision can be rendered on her claim for a higher initial rating.

Medical evidence, including the August 2014 VA examination report, indicates that the Veteran has received private pain management care.  It appears, however, that her private management treatment records have not bene associated with the claims file.  See C.F.R. § 3.159(c) (2017).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain her private pain management treatment records, as well as any treatment records from any additional identified private providers.

2.  Then, schedule the Veteran for a new VA examination of her joints identified as being affected by undiagnosed illness, to include her lumbar spine, cervical spine, knees, elbows, and wrists.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The joint examination should be conducted in accordance with the current disability benefits questionnaire(s), to include compliance with 38 C.F.R. § 4.59, as interpreted in Correia, and with Sharp.

The examiner must provide reasons for any opinion given.  The examiner is advised that the Veteran is competent to report her symptoms and history, and her contentions must be specifically acknowledged and considered in formulating any opinions concerning the severity of joint disability.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




